Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-16-00710-CV

                 IN THE INTEREST OF J.K.L., J.A.L., and J.C.L., Children

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00056
                     Honorable Charles E. Montemayor, Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is indigent; no costs are taxed in this appeal.

       SIGNED February 15, 2017.


                                                _____________________________
                                                Patricia O. Alvarez, Justice